EXHIBIT 99.2 CONNECTICUT NATURAL GAS CORPORATION AUDITED FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Page Number Reports of Independent Auditors 2 Financial Statements: Statement of Operations for years ended December 31, 2011 and 2010 (1) 4 Statement of Cash Flows for the years ended December 31, 2011 and 2010 (1) 5 Balance Sheet as of December 31, 2011 and 2010 6 Statement of Changes in Shareholder’s Equity for years ended December 31, 2011 and 2010 (1) 8 Notes to the Financial Statements 9 For the period November 17 to December 31, 2010 (Successor), and for the period January 1 to November 16, 2010 (Predecessor). - 1 - Report of Independent Auditors Tothe Shareholder and Board of Directors of Connecticut Natural Gas Corporation: In our opinion, the accompanying balance sheets as of December 31, 2011 and 2010 and the related statements of operations, of comprehensive income (loss), of cash flows, and of changes in shareholder's equity for the year ended December 31, 2011 and for the period from November 17, 2010 to December 31, 2010 present fairly, in all material respects, the financial position of Connecticut Natural Gas Corporation (the "Company") at December 31, 2011 and 2010 and the results of its operations and its cash flows for the year ended December 31, 2011 and for the period from November 17, 2010 to December 31, 2010 (the "successor period") in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP March 29, 2012 PricewaterhouseCoopers LLP, 125 High Street, Boston, MA 02110 T: (617) 530 5000, F: (617) 530 5001, www.pwc.com/us - 2 - Report of Independent Auditors Tothe Shareholder and Board of Directors of Connecticut Natural Gas Corporation: In our opinion, the accompanying statement of operations, of comprehensive income (loss), of cash flows, and of changes in shareholder's equity for the period from January 1, 2010 to November 16, 2010 present fairly, in all material respects, the results of operations and cash flows of Connecticut Natural Gas Corporation (the "Company") for the period from January 1, 2010 to November 16, 2010 (the "predecessor period") in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. /s/PricewaterhouseCoopers LLP March 31, 2011 PricewaterhouseCoopers LLP, 125 High Street, Boston, MA 02110 T: (617) 530 5000, F: (617) 530 5001, www.pwc.com/us - 3 - CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF OPERATIONS (In Thousands) (Successor) (Predecessor) Year Ended November17, to January1, to December31, December31, November16, Operating Revenues $ $ $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Goodwill impairment charge - - Taxes - other than income taxes Total Operating Expenses Operating Income (Loss) ) Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net Amortization of debt expense and redemption premiums 21 Total Interest Charges, net Income (Loss) Before Income Taxes ) Income Taxes Net Income (Loss) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 52 3 49 Net Income (Loss) attributable to Connecticut Natural Gas Corporation $ $ $ ) CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Thousands of Dollars) (Successor) (Predecessor) Year Ended November17, to January1, to December31, December31, November16, Net Income (Loss) $ $ $ ) Other Comprehensive Income (Loss) 17 ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 52 3 49 Comprehensive Income (Loss) $ $ $ ) The accompanying Notes to Financial Statements are an integral part of the financial statements. - 4 - CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF CASH FLOWS (In Thousands) (Successor) (Predecessor) Year Ended November17, to January1, to December31, December31, November16, Cash Flows From Operating Activities Net Income (Loss) $ $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Pension expense Goodwill impairment charge - - Other non-cash items, net ) ) ) Changes in: Accounts receivable, net ) Unbilled revenues ) Prepayments ) Natural gas in storage ) Accounts payable ) Interest accrued ) ) Taxes accrued ) Accrued liabilities ) Other assets ) ) ) Other liabilities ) Total Adjustments ) Net Cash provided by Operating Activities Cash Flows from Investing Activities Plant expenditures including AFUDC debt ) ) ) Other 48 - Net Cash (used in) Investing Activities ) ) ) Cash Flows from Financing Activities Payment of common stock dividend ) - ) Other ) (3 ) ) Net Cash (used in) Financing Activities ) (3
